ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art made of record does not teach a system for wirelessly charging at least one vehicle battery of an electric-powered vehicle while the electric-powered vehicle is travelling along a charging lane of a roadway, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
multiple magnetic field generators, which are embedded at uniformly spaced intervals along each of the paving seam gaskets, wherein each of the magnetic field generators comprises two magnetic poles having opposite polarities and consisting of a North magnetic pole and a South magnetic pole, and wherein each of the magnetic field generators is generally vertically aligned within one of the paving seam gaskets, and wherein an upper pole of the two opposite magnetic poles is directed generally upward, and a lower pole of the two opposite magnetic poles is directed generally downward, and wherein the polarity of the upper poles of the right-side gasket is opposite the polarity of the upper poles of the left side gasket, such that a magnetic field, comprising multiple magnetic field lines, is generated in a transverse orientation to the charging lane between the upper poles of the right-side gasket and the upper poles of the left-side gasket;
the electric-powered vehicle, comprising at least one induction wire, wherein the induction wire is generally vertically oriented and is electrically connected to the vehicle battery of the electric-powered vehicle, such that, while the electric-powered vehicle is travelling along the charging lane, the induction wire transects the magnetic field lines, thereby generating in the induction wire an induced electric current which charges the vehicle battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851